FILED
                             NOT FOR PUBLICATION                             JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODRICK I. SATRE; BONITA SATRE                   No. 11-16099
DALEY,
                                                 D.C. No. 3:10-cv-01405-JSW
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

WELLS FARGO BANK, NA, a.k.a.
America’s Servicing Company, a.k.a.
Wells Fargo Home Mortgage, Inc.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Robert I. Satre and Bonita Satre Daley (“the Satres”), appeal pro se from the

district court’s judgment dismissing their action alleging violations of the Fair Debt


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Collections Practices Act (“FDCPA”) and state law claims in connection with

mortgage foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Kearner v. Foley & Lardner, LLP, 590 F.3d 638, 643 (9th

Cir. 2009) (dismissal based on Noerr-Pennington and grant of motion to strike

under California’s anti-SLAPP statute); Kougasian v. TMSL, Inc., 359 F.3d 1136,

1139 (9th Cir. 2004) (dismissal based on Rooker-Feldman). We affirm in part,

reverse in part, and remand.

      The district court properly determined that Wechsler is immune from

FDCPA liability under the Noerr-Pennington doctrine because the Satres’s factual

allegations in their amended complaint failed to establish that Wechsler, who was

defending his client from litigation initiated by the Satres, was a “debt collector.”

See 15 U.S.C. § 1692a(6) (defining “debt collector” as one who “regularly collects

. . . debts owed or due or asserted to be owed or due another”); Sosa v. DIRECTV,

Inc., 437 F.3d 923, 929 (9th Cir. 2006) (under Noerr-Pennington, “those who

petition any department of the government for redress are generally immune from

statutory liability for their petitioning conduct” (citation omitted)).

      The district court properly granted Wechsler’s special motion to strike the

state law claims under California’s anti-SLAPP statute, because the claims against

Wechsler were based on protected activity, see Cal. Civ. Proc. Code § 425.16(e),


                                            2                                    11-16099
and the Satres failed to show a probability of prevailing on the merits, see Kearner,

590 F.3d at 650 (discussing California’s litigation privilege).

      The district court did not abuse its discretion in awarding attorney’s fees to

Wechsler. See Cal. Civ. Proc. Code § 425.16(c).

      The district court incorrectly concluded that it lacked jurisdiction under

Rooker-Feldman doctrine. The Satres alleged in their complaint illegal acts and

omissions by defendants, not an error by the state court. See Noel v. Hall, 341 F.3d

1148, 1163-65 (9th Cir. 2003); see also Kougasian, 359 F.3d at 1140

(“Rooker-Feldman . . . applies only when the federal plaintiff both asserts as her

injury legal error or errors by the state court and seeks as her remedy relief from

the state court judgment.”).

      We do not consider issues raised for the first time on appeal, see Padgett v.

Wright, 587 F.3d 983, 985 .2 (9th Cir. 2009) (per curiam), or any documents that

are not part of the district court record. See Kirshner v. Uniden Corp. of Am., 842

F.2d 1074, 1077 (9th Cir. 1988).

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                           3                                    11-16099